Citation Nr: 9902819	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-38 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether a November 1991 rating decision involved clear and 
unmistakable error (C&UE).



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas.   

In July 1997, the Board dismissed the veterans appeal 
pursuant to the provisions of 38 C.F.R. § 20.202 (1997).  
Thereafter, the veteran filed an appeal with the United 
States Court of Veterans Appeals (Court).  In a Memorandum 
Decision dated in September 1998, the Court vacated the July 
1997 Board decision and remanded the appeal for the purpose 
of the Boards providing the veteran notice in accordance 
with the provisions of 38 C.F.R. § 20.203 (1998).  [redacted]  
Thereafter, the appeal was returned to the Board. 


REMAND

In accordance with the above-addressed disposition by the 
Court in [redacted], supra, and pursuant to the provisions of 
38 C.F.R. § 20.203, the veteran is advised that his 
Substantive Appeal, received at the M&ROC in October 1995, is 
found to be inadequate owing to the non-allegation of any 
specific error of fact or law as required by 38 C.F.R. 
§ 20.202 (1998).  An opportunity to rectify the foregoing is, 
therefore, specified below.

Accordingly, the case is REMANDED for the following:

1.  The M&ROC should advise the veteran 
of his opportunity, pursuant to 38 C.F.R. 
§ 20.203, to submit, within 60 days, 
written argument, or a request for a 
hearing to present oral argument, bearing 
on errors of fact or law relative to the 
August 1995 rating determination that a 
November 1991 rating decision did not 
involve C&UE.  

2.  Assuming the veteran timely submits 
the information requested in the 
preceding numerical directive, the M&ROC 
should, in such event, readjudicate the 
issue on appeal.

3.  If otherwise appropriate and if the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, or if he 
expresses disagreement pertaining to any 
other matter, both he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case.  The veteran should be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


- 2 -
